DISMISS; and Opinion Filed January 17, 2018.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-17-01091-CV

                              EDUARDO CASADO, Appellant
                                        V.
                                OSTEOMED, LP, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-07537

                            MEMORANDUM OPINION
                         Before Justices Francis, Evans, and Boatright
                                 Opinion by Justice Boatright
       Before the Court is appellant’s January 4, 2018 unopposed motion for voluntary dismissal

of this appeal. Having concluded that dismissing the appeal would not prevent a party from

seeking relief to which it would otherwise be entitled, TEX. R. APP. P. 42.1(a)(1), we grant

appellant’s motion and dismiss the appeal.




                                                /Jason Boatright/
                                                JASON BOATRIGHT
                                                JUSTICE

171091F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 EDUARDO CASADO, Appellant                         On Appeal from the 162nd Judicial District
                                                   Court, Dallas County, Texas
 No. 05-17-01091-CV         V.                     Trial Court Cause No. DC-14-07537.
                                                   Opinion delivered by Justice Boatright.
 OSTEOMED, LP, Appellee                            Justices Francis and Evans participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       Subject to any agreement between the parties, it is ORDERED that appellee Osteomed,
LP recover its costs, if any, of this appeal from appellant Eduardo Casado.


Judgment entered this 17th day of January, 2018.




                                             –2–